LANDRIEU, J.,
CONCURS IN THE RESULT WITH REASONS.
hThe appellant brought a mandamus action against the Orleans Parish Coroner seeking production of certain public documents. A mandamus proceeding is the proper procedural mechanism for ordering the release of public records. La. R.S. 44:35. The Coroner responded to the appellant’s request for public records stating that the documents requested were not in the custody of the Coroner’s office. La. R.S. 44:34. A public official cannot be made to produce that which he does not have. Accordingly, the trial court’s dismissal of the appellant’s writ of mandamus was proper.